Name: Commission Regulation (EEC) No 945/88 of 8 April 1988 opening an invitation to tender for the sale for export to Tunisia of olive-residue oil held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 92/36 Official Journal of the European Communities 9 . 4. 88 COMMISSION REGULATION (EEC) No 945/88 of 8 April 1988 opening an invitation to tender for the sale for export to Tunisia of olive-residue oil held by the Italian intervention agency required to prove importation into non-Community countries ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3994/87 (2), and in particular Article 12 (4) thereof, Whereas Article 2 (1 ) of Council Regulation (EEC) No 2754/78 (3) provides that olive oil held by the intervention agencies is to be put up for sale by tender ; Whereas, pursuant to Article 12 ( 1 ) of Regulation No 136/66/EEC, the Italian intervention agency has bought in large quantities of olive-residue oil ; , Whereas Commission Regulation (EEC) No 2960/77 (4), as last amended by Regulation (EEC) No 3818/85 (*), laid down the conditions for the sale by tender of olive oil ; whereas at the present time there exist opportunities for exporting olive-residue oil of high acidity to Tunisia ; Whereas, in order to avoid any export problem, it shall be precisely stated on the package of the product to be exported in one of the denominations set out in the Annex to Regulation No 136/66/EEC ; Whereas the minimum selling price is so fixed that the Community operators enjoy equal conditions of competition with operators in non-member countries ; whereas, accordingly, oil should under this Regulation qualify neither for the export refund provided for in Article 20 of Regulation No 136/66/EEC nor for the consumption aid provided for in Article 11 of the same Regulation ; Whereas Article 20 of Commission Regulation (EEC) No 2730/79 of 29 November 1979 laying down common detailed rules for the application of the system of export refunds on agricultural products (6), as last amended by Regulation (EEC) No 1 1 80/87 Q, specifies the evidence HAS ADOPTED THIS REGULATION : Article 1 1 . The Italian intervention agency Azienda di Stato per gli interventi nel mercato agricolo', hereinafter referred to as 'AIMA', shall open an invitation to tender in accordance with the provisions of this Regulation and of Regulation (EEC) No 2960/77 for the sale for export of approximately 1 000 tonnes of olive-residue oil, with on acidity of not less than 15 ° . 2. The quantities of olive-residue oil awarded shall be intended for export to Tunisia. 3 . By way of derogation from Article 1 (2) of Regulation (EEC) No 2960/77 this oil must be exported without further processing. Article 2 The invitation to tender shall be made public on 8 April 1988 . Particulars of the lots of oil offered for sale and the places where they are stored shall be displayed at the head office of AIMA, via Palestro 81 , Rome, Italy. A copy of the invitation to tender referred to above shall be sent without delay to the Commission. Article 3 The tenders must reach AIMA, via Palestro 81 , Rome, Italy, not later than 2 p.m. (local time) on 21 April 1988 . Article 4 1 . Tenders shall be made for an olive-residue oil of 1 5 ° acidity. 2. Where the oil awarded has a different degree of acidity from that for which this tender was submitted, the price to be paid shall be equal to the price tendered, reduced by Lit 3 226 for each degree or fraction of a degree above 15 ° . (') OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 377, 31 . 12. 1987, p . 31 . 0 OJ No L 331 , 28 . 11 . 1978, p . 13 . (4) OJ No L 348 , 30. 12. 1977, p. 46. 0 OJ No L 368 , 31 . 12. 1985, p. 20. ( «) OJ No L 317, 12. 12. 1979, p. 1 . 0 OJ No L 113, 30 . 4. 1987, p. 27. 9 . 4. 88 Official Journal of the European Communities No L 92/37 Article 5 Not later than three days after the expiry of the time limit laid down for the submission of tenders, AIMA shall send the Commission a list, without mentioning names, stating the highest tender received for each lot put up for sale. Article 6 The minimum selling price per 100 kilogams of oil shall be fixed, in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC, on the basis of the tenders received, not later than the tenth working day after the expiry of the final date laid down for the submission of tenders. The decision fixing the minimum selling price shall be notified forthwith to the Member State concerned. Article 7 The olive oil shall be sold by AIMA not later than the fifth working day after the date of notification of the decision referred to in Article 6. AIMA will communicate to the Intervention Agencies the list of the lots which have not been awarded. Article 8 1 . The security referred to in Article 7 of Regulation (EEC) No 2960/77 shall be Lit 30 000 per 100 kilograms. The security referred to in Article 12 (3) of Regulation (EEC) No 2960/77 shall be Lit 110 000 per 100 kilograms of olive-residue oil . 2. For the purposes of applying the provisions of Article 1 (2), the security referred to in paragraph 1 , second subparagraph of this Article shall not be released unless proof is provided that the oil was imported in Tunisia, except in cases where it has been destroyed during transport as a result of force majeure. 3 . The Member States may, however, exempt the exporter from producing the documentary evidence, other than the transport document specified in Article 20 of Regulation (EEC) No 2730/79 in the case of a transaction where there is reasonable certainty of arrival at destination of products for which a declaration of export to the country referred to in paragraph 2 of this Article was made. Article 9 The storage charge provided for in Article 15 of Regulation (EEC) No 2960/77 shall be Lit 4 000 per 100 kilograms. Article 10 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 April 1988 . For the Commission Frans ANDRIESSEN Vice-President